ADVISORY ACTION - Continuation

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant filed the instant reissue application 16/813,139 (“‘139 Reissue Application”) on 09 March 2020 for U.S. Application No. 14/325,276 (“‘276 Application"), filed 07 July 2017, now U.S. Patent No.10,057,729 (“‘729 Patent”), issued 21 August 2018, which is a continuation of U.S. Application No. 11/327,472 (“‘472 Application"), filed 09 January 2006, now U.S. Patent No. 8,842,695 (“‘695 Patent”), issued 23 September 2014, and which claims foreign priority to Korean Patent Application Nos. 10-2005-087443, filed 20 September 2005 (“KRA ‘443”) and 10-2005-001893, filed 07 January 2005 (“KRA ‘893”).
Thus, the Examiner concludes that for examination purposes the instant ‘139 Reissue Application claims a priority date of 07 January 2005.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘139 Reissue Application on 09 March 2020. The Examiner finds that the instant ‘139 Reissue Application included a preliminary amendment to the claims (“Mar 2020 Claim Amendment”). The Mar 2020 Claim Amendment includes an amendment: providing original claims 1-8; and adding new claims 9-12.
The Office issued a non-Final Office action on 17 November 2021 (“Nov 2021 Non-Final Office Action”). In particular, the Nov 2021 Non-Final Office Action provided rejections for claim 1-12 (“Rejected Claims”) under 35 U.S.C. §§ 102, 103, 112 and Obvious Double Patenting. 1
On 27 January 2022, Applicant filed a “Response to Non-Final Office Action” (“Jan 2022 Applicant Response”). The Jan 2022 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“Jan 2022 Spec Amendment”), and “Amendments to the Claims”(“Jan 2022 Claim Amendment”) including: amended original claims 1-8; and amended new claims 9-12. 2
The Office issued Final Office action on 03 March 2022 (“March 2022 Final Office Action”). In particular, the March 2022 Final Office Action provided rejections for claim 1-12 (“Rejected Claims”) under 35 U.S.C. §§ 102, 103, 112 and Obvious Double Patenting. 3
On 20 April 2022, Applicant filed a Response to Final Office Action. (“April 2022 Applicant Response”). The April 2022 Applicant Response included Remarks, a Letter Requesting an Interview (“April 2022 Interview Request”); and a claim amendment (“April 2022 Claim Amendment”). The April 2022 Claim Amendment comprises: twice amended original claims 1, 3, 5 and 7; previously amended original claims 2, 4, 6 and 8; and previously amended new claims 9-12. 
On 21 April 2022, Applicant provided a preliminary agenda for an Interview Scheduled on 26 April 2022 (“April 2022 Pre-Interview Agenda”). 4

Interview Content
On 26 April 2022, Applicant and the Office discussed the outstanding March 2022 Final Office Action in the instant ‘139 Reissue Application. The Examiner finds that the April 2022 Pre-Interview Agenda provided proposed amendments including an amendment to claims 1, 3, 5 and 7 (“April 2022 Agenda Claim Amendment”). The discussion began with Applicant discussing the April 2022 Claim Amendment/April 2022 Agenda Claim Amendment and querying whether they overcome the outstanding 35 U.S.C. 112, first and second paragraph, rejections. The Office directed Applicant to potential 35 U.S.C. 112, first and second paragraph, issues with respect the April 2022 Claim Amendment/April 2022 Agenda Claim Amendment. The Office further asserted to Applicant that the April 2022 Claim Amendment/April 2022 Agenda Claim Amendment still had claim requirements that invoked 35 U.S.C. 112, sixth paragraph, and directed Applicant to provide the Office support for the structure which performs the functions of the 35 U.S.C. 112, sixth paragraph, invoked claim requirements. The Office and Applicant agreed to disagree on the invocation of the claim requirements that invoked 35 U.S.C. 112, sixth paragraph. 
The discussion then moved to the prior art rejection. Applicant queried the Office to whether the April 2022 Claim Amendment/April 2022 Agenda Claim Amendment overcomes the 35 U.S.C. § 102(b). The Office asserted that at initial glance, the April 2022 Claim Amendment/April 2022 Agenda Claim Amendment does not appear to overcome the 35 U.S.C. § 102(b) rejection because the elements of Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”) sufficiently satisfy the claim requirements of at least independent claims 1, 3, 5 and 7. The Office and Applicant agreed to disagree.
In conclusion, the Office respectfully asserted that Applicant should provide detailed arguments in a reply to address the discussions above, and that the Office is receptive to such arguments.
Owner was further reminded that a complete written statement of the reasons presented at the interview as warranting favorable action must be filed by the patent owner. An interview does not remove the necessity for response to Office actions as specified in § 1.111. Moreover, patent owner’s response to an outstanding Office action after the interview does not remove the necessity for filing the written statement. The written statement must be filed as a separate part of a response to an Office action outstanding at the time of the interview, or as a separate paper. (See MPEP § 713.04) 

Proposed Dec 2021 Claim Amendment of Dec 2021 Applicant Response
After a final rejection:
(1)    An amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action;

(2)     An amendment presenting rejected claims in better form for consideration on appeal may be admitted; or

(3)     An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.

(See 37 CFR § 1.116(b)).

As set forth above, the proposed April 2022 Claim Amendment includes: twice amending of original claims 1, 3, 5 and 7; previously amended original claims 2, 4, 6 and 8; and previously amended new claims 9-12. As to (1), the amendment does more than simply cancel claims, and is not addressed merely to requirements of form previously set forth, therefore (1) does not apply. As to (2), as will be discussed, the amendment does not present the claims in better form for appeal, therefore (2) does not apply.
In this regard, the Examiner finds that the April 2022 Claim Amendment provides claim requirements not previously presented. Specifically, independent claims 1, 3, 5 and 7 now require,
“wherein each of the n first info fields includes an identifier field indicating one of the plurality of terminals, …”

(April 2022 Claim Amendment at claims 1, 3, 5 and 7; emphasis added) instead of 
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, …”

Jan 2022 Claim Amendment at claims 1, 3, 5 and 7; emphasis added). In addition, claim 5  now requires, 
“An apparatus for transmitting a medium access control (MAC) packet in a mobile communication system, the apparatus comprising:

a transmission/reception unit, and

a controller configured to generate the MAC packet comprising a MAC header and a MAC payload, and transmit, via the transmission/reception unit, the MAC packet to a plurality of terminals on a channel, …”

(April 2022 Claim Amendment at claim 5; emphasis added) instead of 
“An apparatus for transmitting a medium access control (MAC) packet in a mobile communication system, the apparatus comprising:

a processor configured to generate a MAC packet comprising a MAC header and a MAC payload, and transmit, via the transmission/reception unit, the MAC packet to a plurality of terminals on a channel, …”

(Jan 2022 Claim Amendment at claim 5; emphasis added). Similarly, claim 7  now requires, 
“An apparatus for receiving a medium access control

(MAC) packet in a mobile communication system, the apparatus comprising:

a radio frequency (RF) unit; and

a processor configured to receive, via the RF unit, the MAC packet comprising a MAC header and a MAC payload on a channel from an access network transceiver,…”

(April 2022 Claim Amendment at claim 7; emphasis added) instead of 
“An apparatus for receiving a medium access control

(MAC) packet in a mobile communication system, the apparatus comprising:

a processor configured to receive a MAC packet comprising a MAC header and a MAC payload on a channel from an access network transceiver, …”

(Jan 2022 Claim Amendment at claim 7; emphasis added).
In addition, the Examiner finds that the April 2022 Claim Amendment provides claim requirements that are not sufficiently supported by the ‘729 Patent. First, the Examiner finds insufficient support for the claim requirement in c.15, ll.19-33 and Figure 12 of the ‘584 Patent as indicated by Applicant. (See April 2022 Applicant Response at 6, and attachment to April 2022 Applicant Response). As set forth above, claim 5 of the April 2022 Claim Amendment recites,
“An apparatus for transmitting a medium access control (MAC) packet in a mobile communication system, the apparatus comprising:

a transmission/reception unit, and

a controller configured to generate the MAC packet comprising a MAC header and a MAC payload, and transmit, via the transmission/reception unit, the MAC packet to a plurality of terminals on a channel, …”

(April 2022 Claim Amendment at claim 5; emphasis added). The Examiner finds that the controller 1211 reads data from a plurality of data queues 1213 and outputs the read data to the transmission/reception unit 1214 to generate a multiuser packet in the correct required form and transmit the generated a multiuser packet via transmission bursts. (‘729 Patent at c.15, ll,19-33). Thus, the Examiner fins that the ‘729 Patent sufficiently discloses the transmission/reception unit 1214 generating a multiuser packet in the correct required form and transmitting the generated a multiuser packet via transmission bursts, not the controller 1211. Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “a controller configured to generate the MAC packet comprising a MAC header and a MAC payload, and transmit, via the transmission/reception unit, the MAC packet to a plurality of terminals on a channel.” 
As to (3), Applicant has provided no showing of good and sufficient reasons why the amendment is necessary and was not earlier presented. (See April 2022 Applicant Response at 6-18; also see Jan 2022 Applicant Response at 11). It should also be noted, as shown above, that the submission does not further the prosecution of this proceeding, as it presents claims that have not before been considered, after the close of prosecution. Because of this, the submission does not simply resolve prior issues; rather, by presenting these different claims, the submission creates new issues that have not been considered in light of the prior art of record. Rather than advance prosecution, the submission would delay prosecution, as the Examiner would need to provide new consideration of the art of record to determine patentability of the new claims. As a result, the Examiner concludes that the Dec 2021 Claim Amendment would require further search and consideration, and as such are not proper for entry after final.

Accordingly, the proposed amendment is not entered. As such, this Advisory Action will set forth an identical rejection to the March 2022 Final Office Action. Therefore, claims 1-12 stand previously rejected, as set forth in the March 2022, and the Examiner's Response to Arguments presented in the March 2022 Final Office Action, which is hereby incorporated by reference, is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227. The examiner can normally be reached Monday-Friday 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        









Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                   




SJR
4/26/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stood rejected under 35 U.S.C. 112, second paragraph, 102(b), 103(a) and Obvious Double Patenting; and claims 5-8, 11 and 12 stand rejected under 112, first paragraph.
        2 The Examiner finds that the Jan 2022 Claim Amendment provided amendments to only overcome Claim Objections and 35 U.S.C. 112, second paragraph, rejections. (See Jan 2022 Applicant Response at 11).
        3 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 102(b), 103(a) and Obvious Double Patenting; and claims 5-8, 11 and 12 stand rejected under 35 U.S.C. 112, first and second paragraphs.
        4 The April 2022 Pre-Interview Agenda is provided as an Appendix to the instant Interview Summary.